Appellants have appealed from an order of the Special Term of the Supreme Court, Saratoga county, made on the 23d day of October, 1936, striking their names from the register of voters in election district No. 10 in the city of Saratoga Springs. For several years prior to August 15, 1936, the United States government maintained at Federal expense a “ transient camp ” on the property of the State Reservation at Saratoga Springs, N. Y. On the latter date the Department of the Interior took over these transient camps and placed them in what is known as the “ National Park Service.” Appellants were transients at this camp and came to Saratoge Springs after January 1, 1936. The proof discloses that in order to obtain admission to these camps an applicant was required to be on relief. Prior to August 15, 1936, appellants were guests of the camp at Federal expense, but after that date they received from WPA funds sixteen dollars to twenty-nine dollars per month, and their board. These appellants are engaged in working on Federal projects. The Special Term held that appellants were employed in the service of the United States government and that by reason of the provisions of section 151 of the Election Law they could neither gain nor lose their residence while so employed. Order unanimously affirmed, without costs. Present — Rhodes, Acting P. J., McNamee, Crapser, Bliss and Heffernan, JJ.